*558MEMORANDUM BY THE COURT
Section 1001 (11) of the revenue act of 1921, 42 Stat. 296, was in force during the period involved in this case and is as follows:
“ Persons carrying on the business of operating or renting passenger automobiles for hire shall pay ten dollars for each such automobile having a seating capacity of more than two and not more than seven, and twenty dollars for each such automobile having a seating capacity of more than seven.”
The plaintiff contends that this provision is ambiguous and that Congress did not intend thereby to impose a tax upon persons who let automobiles without drivers to those who intend to do their own driving.
We can not agree with this contention. The law appears to us to be plain and unambiguous. We think it clear that it applies to persons and corporations, who, in the language of the stipulation and as set out in the findings, were “ engaged in the business of letting or renting passenger automobiles without drivers ” under an agreement by which they were to receive payment for the use of the cars.
The commissioner correctly assessed the tax in controversy against the plaintiff and it is ordered that its petition be dismissed.